Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 09/26/2020 and 08/19/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 09/26/2020, has been accepted for examination.  

Claim Objections
Claim 17 is objected to because of the phrase/term(s) “adapted to”, the term adapted to should be change to “for” ….  
Also, claims 18-19, and 22-32 are objected to because the claim recite(s) the phrase/term(s) “adapted to”, the term adapted to should be change to “for” ….  
For examination purposes the examiner has assumed that as long as the prior art described a device that is capable of and/or have the ability to so perform the function, then it can be assumed the device/system will inherently perform the claimed device/system function, and the claimed limitations would be met. Appropriate correction is required.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) capturing at least one image…..; obtaining  a first strain distribution value…….; obtaining at least one strain distribution function…….; and obtaining a second strain distribution value…. which is an abstract idea similar to the concepts that have been identified as abstract by the courts, as the abstract idea falls in the mental processes and/or such as organizing and manipulating information through mathematical correlations and/or obtaining intangible data. Viewing as whole nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the limitation(s) “capturing at least one image”, in claim 1 can be done purely by human observation within the BRI of the claim, while the limitation(s) such as, obtaining a first strain distribution value…….; obtaining at least one strain distribution function…….; and obtaining a second strain distribution value…. are nothing more than insignificant extra-solution activity (i.e. step of gathering data for use in a claimed process). These limitations do not specify what kind of object is being compressed or how, or how the first and second strain distribution values and strain distribution function are obtained, or what those values represent, or what the purpose of obtaining them is, and do not constitute an improvement in technology. Therefore, the claim is directed to an abstract idea.

As to the dependent claims 2-16, the corresponding dependent claims 2-16 encompass all the limitations discussed in claim 1, respectively.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-24, 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachi et al. (2008/024955 A1).

Regarding claim 17, Tachi discloses a compression state measuring system, adapted to measure a compressed state displacement deformation of a compressed object a transparent elastic body (1) compressed by a compressing object, the compression state the displacement deformation measuring system (figs. 1-3, 5-17) comprising: 
photographed by the camera (6) is at least one image capturing apparatus, adapted to capture at least one image of a first surface region of the compressed object not covered by the compressing object; and 
a computer (8) and processor acquired the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5) using the marker information (movement information, for example) to determine plurality of forces distribution within the transparent elastic body 1, and information about a contacting object (5) and information about displacement and deformation within the elastic body (1) produced by contact are detected by photographing situations where displacement, deformation and inclination arise in the markers due to deformation of the elastic body 1 as a result of the object coming into contact with the elastic body 1 using a camera [pars. 0003, 0043-45] is a data processing apparatus, adapted to obtain a first strain distribution value distribution of forces applied of the first surface region according to the at least one image, adapted to obtain at least one strain distribution function according to the first strain distribution /deformed object covered by the compressing object (5) according to the at least one strain distribution function.
For the purposes of clarity, the functional recitations in the claims (e.g. “configured to” or “adapted to”) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is “adapted to”, “configured to”, “designed to”, or “operable to” perform a function is not a positive limitation but only requires the ability to so perform and does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04).
In addition, strain distribution is/are considered force tending to stretch or deformed an object in the case object (1) to an extreme or damaging degree distribution. Also, based on the instant application drawing (fig. 2B) strain is considered as being the measure of how much an object (50) is stretched or deformed.
As to claims 18-19, Tachi also discloses a structure that is use in a system that is implementing limitations such as, wherein the computer (8) and processor data processing apparatus is adapted to obtain/acquire a corresponding stress pressure or tension exerted on object (1) distribution value according to the second strain distribution value and an elastic modulus of the compressed object (1) [pars. 0038-39, 0043, 0046 and 0089](claim 18);  wherein the computer (8) and processor includes a measurement apparatus that is adapted to measure a maximum/intensity compressibility of the compressed object, and the data processing apparatus the computer (8) and processor is adapted to obtain the second strain distribution value distribution of forces applied according to the at least one strain distribution function and the maximum/intensity compressibility [pars. 0085-86] (claim 19).
As to claim 20, Tachi also discloses a structure that is use in a system that is implementing limitations such as, wherein a number of the at least one image is plural, and the images respectively correspond to different time points or correspond to different angles of shot is included in wherein images of the same region is capture with plurality of cameras (6) from different locations, as can be seen in (figs. 4-6).
As to claims 21-24 and 26, Tachi also discloses a structure the computer (8) and processor that acquired the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5) that is use in a system that is implementing limitations such as, wherein the at least one strain distribution function comprises a first curve function (claim 21); and wherein the computer (8) and processor data processing apparatus is adapted to obtain the first curve function according to a strain distribution the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5) between a first position and a second position in the first surface region, as can be seen in (figs. 7-16)[pars. 0003, 0043-45] (claim 22); wherein a border contour is provided between the first surface region (i.e. surface 2) and the second surface region (i.e. surface of the object 5), and the data processing apparatus computer (8) and processor is adapted to obtain a force center of the compressed object according to the first strain distribution value and is adapted to treat any position in the first surface region as the first position, wherein a connection line is provided between the force center and the first position, and the data processing apparatus is adapted to treat an intersection point of an orthogonal projection of the computer (8) and processor is adapted to obtain a strain distribution the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5) between an orthogonal projection of the force center in the second surface (i.e. surface of the object 5) region and the second position according to the first curve function, as can be seen in (figs. 7-16) (claim 24); wherein the data processing apparatus computer (8) and processor is adapted to obtain a plurality of different first curve functions and is adapted to construct the second strain distribution the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5)  value according to a strain distribution the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5) corresponding to each of the first curve functions (claim 26).
As to claims 27 and 31, Tachi also discloses a structure the computer (8) and processor that acquired the distribution of forces (plurality/multiple of force) applied to the surface 2 by an object (5) that is use in a system that is implementing limitations such as, wherein a border contour is provided between the first surface region (i.e. surface 2) and the second surface region (i.e. surface of the object 5), and the data processing apparatus the computer (8) and processor is adapted to treat any position on the border contour as the second position, wherein the border contour has a normal line at the second position, and the data processing apparatus the computer (8) and processor is adapted to treat any position of an orthogonal projection of the normal line on the first surface region (i.e. surface 2) as the first position (claim 27); the computer (8) and processor is adapted to obtain at least two first curve functions, is adapted to respectively obtain two corresponding positions on curves corresponding to the at least two first curve functions according to an intersection point of orthogonal projections of two normal lines corresponding to the at least two first curve functions on the second surface region, and is adapted to obtain a strain forces (plurality/multiple of force) applied to the surface 2 by an object (5) value in the second surface region according to the two corresponding positions (claim 31);

Allowable Subject Matter
 Claims 25, 28-30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement apparatus, wherein the measurement apparatus is adapted to measure a maximum compressibility of the compressed object, and the data processing apparatus is adapted to define a reference plane according to an initial state of the compressed object and the maximum compressibility, wherein the reference plane has an upper side and a lower side opposite to each other, the compressing object is located at the upper side of the reference plane, at least one section of a curve corresponding to the first curve function is located at the upper side of the reference plane, and the data processing apparatus is adapted to obtain a 
As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the data processing apparatus is adapted to treat another two positions of the orthogonal projection of the normal line on the first surface region as a third position and a fourth position, is adapted to obtain a second curve function according to a strain distribution between the third position and the fourth position, and is adapted to obtain a strain value in the second surface region according to an intersection point of a curve corresponding to the first curve function and a curve corresponding to the second curve function, in combination with the rest of the limitations of the claim. Claims 29-30 are allowable by virtue of their dependency.  
As to claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement apparatus, wherein the measurement apparatus is adapted to measure a maximum compressibility of the compressed object, the data processing apparatus is adapted to define a reference plane according to an initial state of the compressed object and the maximum compressibility, the reference plane has an upper side and a lower side opposite to each other, the compressing object is located at the upper side of the reference plane, the data processing apparatus obtains the strain value in the second surface region based on at least one of the corresponding positions if the at least one of corresponding positions is located at the upper side of the reference plane, and the data processing apparatus obtains the strain value in the second surface region based on the reference plane if the two 





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art compression state measuring system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	

	/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886